[DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT                      FILED
                          ________________________          U.S. COURT OF APPEALS
                                                              ELEVENTH CIRCUIT
                                                                September 26, 2007
                                No. 07-11927                    THOMAS K. KAHN
                            Non-Argument Calendar                   CLERK
                          ________________________

                     D. C. Docket No. 06-00117-CV-CAR-5

WILLIAM ROTH,


                                                                Plaintiff-Appellant,

                                      versus

MICHAEL J. ASTRUE,
Commissioner of Social Security,

                                                               Defendant-Appellee.


                          ________________________

                   Appeal from the United States District Court
                       for the Middle District of Georgia
                        _________________________

                              (September 26, 2007)

Before BIRCH, DUBINA and BARKETT, Circuit Judges.

PER CURIAM:

      William Roth appeals the district court’s order affirming the
Commissioner’s denial of his application for disability insurance benefits and

supplemental security income, 42 U.S.C. §§ 405(g), 1383(c)(3). Roth argues that

substantial evidence does not support the Administrative Law Judge’s (ALJ)

determination that no evidentiary weight should be given to an opinion by a

treating physician, Dr. Kazi, regarding Roth’s physical limitations.

      We review the ALJ’s decision “to determine if it is supported by substantial

evidence and based on proper legal standards.” Crawford v. Comm’r, 363 F.3d

1155, 1158 (11th Cir. 2004). “Substantial evidence is more than a scintilla and is

such relevant evidence as a reasonable person would accept as adequate to support

a conclusion. Even if the evidence preponderates against the Commissioner’s

findings, we must affirm if the decision reached is supported by substantial

evidence.” Id. at 1158-59 (internal citation and quotation omitted). In conducting

this review, we may not reweigh the evidence or substitute our judgment for that of

the ALJ. Martin v. Sullivan, 894 F.2d 1520, 1529 (11th Cir. 1990). However, we

review the Commissioner’s legal conclusions de novo. Lewis v. Barnhart, 285

F.3d 1329, 1330 (11th Cir. 2002).

      If a treating physician’s opinion on the nature and severity of a claimant’s

impairments is well-supported by medically acceptable clinical and laboratory

diagnostic techniques, and is not inconsistent with the other substantial evidence in



                                          2
the record, the ALJ must give it controlling weight. See 20 C.F.R. §

404.1527(d)(2). If the treating physician’s opinion is not entitled to controlling

weight, we have held that “the testimony of a treating physician must be given

substantial or considerable weight unless ‘good cause’ is shown to the contrary.”

Crawford, 363 F.3d at 1159 (quoting Lewis v. Callahan, 125 F.3d 1436, 1440

(11th Cir. 1997)). Further, we have found good cause and discounted a treating

physician’s report when the report “is not accompanied by objective medical

evidence or is wholly conclusory.’” Id. (quoting Edwards v. Sullivan, 938 F.2d

580, 583-84 (11th Cir. 1991)). Additionally, there is good cause where the treating

physician’s opinions are inconsistent with their own medical records. Lewis v.

Callahan, 125 F.3d 1436, 1440 (11th Cir. 1997).

      After reviewing the record, we conclude that substantial evidence supports

the ALJ’s determination that Dr. Kazi’s opinion was not and should not be

assigned substantial weight because it was inconsistent with the record as a whole

and not supported by the doctor’s own medical records. Accordingly, we affirm

the district court’s order affirming the Commissioner’s denial of disability

insurance benefits.

      AFFIRMED.




                                           3